Citation Nr: 9935784	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a chronic right 
knee disability.

2.  Entitlement to service connection for a chronic low back 
disability.

3.  Entitlement to service connection for a chronic right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from November 1968 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
New Orleans Regional Office (RO) June 1998 rating decision 
which denied service connection for back and hip disabilities 
and declined to reopen the claim of service connection for a 
right knee disability.


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied 
by RO rating decision in September 1980; no timely appeal was 
perfected thereafter.

2.  Evidence received in support of the application to reopen 
the claim of service connection for a right knee disability, 
since the September 1980 RO rating decision, is redundant and 
cumulative.

3.  Back discomfort after prolonged sitting was reported on 
service enlistment medical examination, but no pertinent 
clinical findings were indicated on examination, at any other 
time during active service, or for many years after service 
separation; competent medical evidence does not show that any 
current chronic low back disability is related to active 
service or any incident occurring therein.

4.  Right hip symptomatology or disability was not evidence 
in service or for many years thereafter; competent medical 
evidence does not show that any current right hip disability 
is related to service or any incident occurring therein.  


CONCLUSIONS OF LAW

1.  The September 1980 RO rating decision, denying service 
connection for a right knee disability, is final.  
38 U.S.C.A. § 4005 (West 1976) (now 38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. § 19.153 (1980) (now 38 C.F.R. § 20.1103 
(1999)).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a right knee 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran has not presented a well-grounded claim of 
service connection for a chronic low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not presented a well-grounded claim of 
service connection for a chronic right hip disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claim

Service connection for a right knee disability was denied by 
September 1980 RO rating decision, finding that right knee 
disability preexisted active service and was not aggravated 
beyond natural progression of the disability during service; 
an appeal therefrom was not perfected in a timely fashion.  
38 U.S.C.A. § 4005 (now 38 U.S.C.A. § 7105); 38 C.F.R. 
§ 19.153 (now 38 C.F.R. § 20.1103).  Accordingly, the 
September 1980 RO rating decision became final and is not 
subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 8 Vet. App. 1, 
aff'd, 83 F.3d at 1383-84.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence submitted and associated with the claims folder 
since the final RO rating decision in September 1980.  
Evidence of record at the time of the September 1980 RO 
rating decision included the service medical record; on 
enlistment medical examination in April 1968, the veteran 
reported a history of swollen or painful joints, cramps in 
the legs, broken bones, and "trick" or locked knee; he 
indicated that he had a history of a fracture of the right 
patella, requiring surgical treatment, noting that it was 
still swollen and was giving way; no pertinent clinical 
findings were indicated on examination.  During service, he 
reported intermittent pain and swelling in the right knee; X-
ray study of the right knee in April 1969 revealed a 
questionable old fracture of the patella or bipartite 
patella.  On service separation medical examination in August 
1969, he reported a history of right knee injury in high 
school and a right knee strain in May 1969 (it was noted that 
he responded to treatment and physical therapy with no 
complications or sequelae).  On examination, the range of 
motion of the right knee was full, and no pertinent diagnoses 
or findings were indicated.  

A September 1968 letter from a private physician indicates 
that the veteran fractured the right patella in June 1966, 
requiring treatment by aspiration of the joint and a long leg 
cast for 5 weeks, and that he regained full motion of the 
knee by July 1966.  

On April 1976 medical examination by D. Joffrion, M.D., the 
veteran reported a history of right patella fracture, not 
requiring surgical treatment.  On examination, no impairments 
involving the right knee were found; straight leg raising, 
deep tendon reflexes, and sensation were normal; there was no 
evidence of edema, muscle atrophy, asymmetry, and the gait 
was normal.  

A June 1980 orthopedic examination report from D. Overdyke, 
Jr., M.D., reveals that the veteran reported a history of 
right knee injury in 1968 (when he ran into a wooden wall, 
striking the knee with considerable force), fracturing the 
right patella; prior to finishing treatment by a private 
physician, he was reportedly inducted into active service, 
and experienced gradually increasing problems with the right 
knee during service and thereafter.  On examination, he 
walked with slight external rotation of the right leg; there 
was a 3/4-inch atrophy of the right thigh, crepitus of the 
right patella on patellofemoral compression test, and 
definite asymmetry between the right and left patellae; there 
was no evidence of internal derangement or instability.  X-
ray study of the right knee revealed evidence of a bifid 
patella or an old fracture.  In Dr. Overdyke's opinion, the 
1968 right knee injury was permanently aggravated during the 
veteran's active service period.  

Evidence submitted since the final September 1980 RO rating 
decision, denying service connection for a right knee 
disability, consists of August 1995 and January 1997 medical 
records from C. Goodman, M.D.  In August 1995, the veteran 
indicated that he noticed the onset of right leg pain a few 
weeks earlier, noting that it was not precipitated by injury 
or trauma; he denied prior history of surgery or medical 
treatment.  On examination, no pertinent finding or diagnosis 
referable to the right knee was indicated.  In January 1997, 
he reported "right leg symptoms," not precipitated by 
injury or trauma, reoccurring since prior examination and 
treatment in 1995.  On examination, no pertinent finding or 
diagnosis referable to the right knee was indicated.

At a July 1999 Travel Board hearing, the veteran testified 
that he sustained a right knee injury (possibly a fracture) 
prior to active service, requiring medical treatment 
including prolonged casting of the right leg; before the 
treatment was finished, he was reportedly inducted into the 
service.  During service, he reported having recurrent 
problems with the right knee, including pain and swelling.  
He testified that he was employed as a mail carrier since 
1984 and had increasing problems at work due to the 
persistent right knee symptomatology.  Reportedly, he 
experienced recurrent right knee problems since service 
separation and believed that he received medical treatment 
during the initial years after separation from service. 

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for a right knee disability.  Such 
evidence is redundant and cumulative of evidence of record at 
the time of the September 1980 RO rating decision denying his 
claim.  The only medical evidence submitted since September 
1980 consists of Dr. Goodman's August 1995 and January 1997 
records which do not reveal a diagnosis of a chronic right 
knee disability (of service origin or otherwise).  Although 
Dr. Goodman appears to have treated the veteran for right leg 
symptomatology, the time of the onset of such symptomatology 
was reported by the veteran to have taken place in a matter 
of weeks prior to treatment (many years after service 
separation).  Thus, the medical evidence submitted in support 
of the application to reopen the claim of service connection 
for a right knee disability is clearly not new and material; 
it does not provide a new factual basis on which the 
appellant's claim may be considered.  38 C.F.R. §§ 3.104, 
3.156.

The Board is mindful of the veteran's July 1999 hearing 
testimony to the effect that he sustained a right knee injury 
prior to service (requiring medical treatment), that his 
right knee disability was aggravated beyond the natural 
progression of the disability during active service, and that 
service connection for his current chronic right knee 
disability is therefore warranted.  However, medical evidence 
of record at the time of the final RO rating decision in 
September 1980 showed that he had a preexisting right knee 
disability and that he received intermittent medical 
treatment for right knee symptoms in service.  Thus, the 
veteran's July 1999 testimony is merely redundant.  See Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  

The Board also notes that the veteran, as a lay person, is 
not competent to render a medical opinion that a current 
chronic right knee disability is etiologically related to 
service, or that a pre-service right knee disability was 
permanently aggravated during service.  See Grivois v. Brown, 
6 Vet. App. 136, 140 (1994), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Overall, the newly-furnished evidence is redundant and 
cumulative of evidence of record in September 1980; final 
decision of the RO is not subject to revision on the same 
factual basis.  Not a single piece of the newly-submitted 
evidence is material within the meaning of 38 C.F.R. 
§ 3.156(a).  Such evidence does not in any way contribute to 
a more complete picture of the circumstances surrounding the 
veteran's right knee disability.  See Hodge, 
155 F.3d at 1363. 

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claim of service connection for a right knee 
disability, the claim may not be reopened and the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.

Service connection claims

Service connection may be allowed for chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245.

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence, see Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993), and established 
the following rules with regard to claims addressing the 
issue of chronicity.  Chronicity under the provisions of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also, Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois, 6 Vet. App. at 140, citing Espiritu, 
2 Vet. App. at 494.  Thus, lay statements regarding a medical 
diagnosis or causation do not constitute evidence sufficient 
to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a report of 
recurrent back pain (described as discomfort after prolonged 
sitting) on service enlistment medical examination in April 
1968.  No pertinent clinical findings referable to the right 
hip or low back were indicated on examination in April 1968 
or any other time during service (including on service 
separation medical examination in August 1969).  

An April 1976 examination report from Dr. Joffrion reveals 
that the veteran sustained low back and right hip trauma 
while lifting heavy objects at work in March 1976.  With 
regard to pertinent history, the veteran specifically denied 
prior history of any back trouble.  Examination of the low 
back was "negative" (with occasional mild lumbar list noted 
to the left) but right trochanteric type pain was noted on 
maximum right lateral flexion.  X-ray study of the 
lumbosacral spine revealed an anterior-posterior pelvic tilt 
of the lumbosacral joint; all X-rays were reported as 
"normal."  Right hip bursitis, trochanteric, and mild right 
lumbar strain, by history and with no residual physical 
findings, were diagnosed.  

A June 1980 orthopedic examination report from Dr. Overdyke, 
as discussed above, reveals that the veteran experienced, in 
pertinent part, right hip pain and had a permanent right hip 
disability.

August 1995 and January 1997 medical records from Dr. Goodman 
reveal that the veteran experienced recurrent low back pain 
and discomfort.  On examination in August 1995, he indicated 
that he experienced low back pain for 3 weeks (not associated 
with injury or trauma), noting that he had past history of 
"some mild back problems" but denying a history of medical 
or surgical treatment.  X-ray study of the lumbar spine 
revealed early degenerative narrowing at L4 and L5.  Lumbar 
disc syndrome on the left was diagnosed.  In January 1997, 
the veteran indicated that he experienced back "problems" 
for 15 years.  On examination, acute lumbar disc syndrome on 
the right, secondary to disc bulge, was diagnosed.

At a July 1999 hearing, the veteran testified that his 
current chronic low back and right hip disabilities, 
productive of pain, discomfort, and functional impairment, 
had their onset during his active service period or, in the 
alternative, that they developed as a result of his chronic 
right knee disability.  

Based on the foregoing, the Board finds that the claims of 
service connection for chronic low back and right hip 
disabilities are not well grounded.  Although the veteran 
reported experiencing back discomfort after prolonged sitting 
on service induction medical examination in April 1968, no 
pertinent clinical findings were noted on examination, at any 
other time during service, or for many years thereafter.  The 
first post service clinical evidence showing low back and 
right hip symptomatology consists of Dr. Joffrion's in 1976 
medical examination report; it reveals that such 
symptomatology was related to the veteran's at-work trauma, 
and it does not suggest that it was related to his active 
service period or any incident occurring therein.  Subsequent 
medical evidence of record (from Drs. Overdyke and Goodman) 
indicates that he had right hip and low back disabilities, 
but it also does not suggest that such disabilities may be 
related to his active service period.  

The Board is mindful of the veteran's contention that his 
current low back and right hip disabilities are related to 
active service or, in the alternative, that they developed as 
a result of a right knee disability (claimed by the veteran 
to be related to service).  While the credibility of his 
contention is not challenged and his competence to testify 
with regard to observable symptoms of recurrent pain in the 
pertinent joints is noted, consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is simply not competent, 
as a lay person, to render a medical diagnosis of a chronic 
low back or right hip disability or provide an etiological 
link between any current disability and symptoms and/or 
incidents occurring in service.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
low back or right hip disabilities are related to combat 
service; thus, the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) are not applicable in this claims.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for a 
right knee disability is denied.

Service connection for chronic low back and right hip 
disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

